Citation Nr: 1114009	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  03-22 088	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of dengue fever.

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a fracture of the second toe of the left foot.

4.  Entitlement to service connection for toenail fungus.

5.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a fracture of the second toe of the left foot.  

6.  Entitlement to service connection for residuals of lymphogranuloma venereum (LGV).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother (at the second hearing)


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He is the recipient of the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2001 by the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas.  

In July 2005, the Veteran provided testimony before the undersigned Veterans Law Judge.  A partial transcript of that hearing was produced and has been included in the claims folder for review.  After it was discovered that the audiotape of the July 2005 hearing was deficient, the Veteran was provided an opportunity to proffer testimony at another hearing.  Therefore, at a December 2009 hearing, the Veteran and his brother provided testimony before one of the undersigned Acting Veterans Law Judges.  A transcript of that whole hearing was produced and has been included in the claims folder for review.

The Board notes that, throughout the course of his appeal, the Veteran has alleged that, in August 2000, service connection for a systemic condition and migraine headaches was granted, and noncompensable ratings were assigned, but such disabilities had been dropped from his award.  In support of such contention, the Veteran submitted an August 2000 computer printout from a VA Medical Center indicating that a systemic condition and migraine headaches were service-connected with noncompensable ratings; however, the Veteran is advised that such printout indicates that the VA Medical Center was seeking verification from the RO regarding the status of service connection for such disorders.  Thereafter, later in August 2000, the RO responded that the Veteran was not receiving any benefits at such time and his claim was currently pending for service connection compensation.  Therefore, the Veteran is advised that service connection has never been awarded for a systemic condition and/or migraine headaches.  

The issues of entitlement to service connection for a back disorder and residuals of LGV are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for residuals of dengue fever was denied in an October 1980 rating decision on the basis that the medical evidence did not show that the Veteran was currently suffering from or experiencing any residuals as a result of dengue fever.  

2.  The evidence received subsequent to the October 1980 rating decision includes medical treatment records, VA examination reports, written statements made by the Veteran, and hearing testimony proffered by the Veteran.  This evidence is cumulative, and it is not so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.

3.  The Veteran's malaria is inactive with no current residuals.

4.  Residuals of a fracture of the second toe of the left foot are manifested by complaints of pain and tenderness, but without limitation of motion, which equates, at most, to a moderate foot disability.  

5.  Resolving all doubt in favor of the Veteran, his toenail fungus had its onset as a result of his military service, to include his service in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying service connection for residuals of dengue fever is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for the residuals of dengue fever has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 2001).

3.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 6304 (2010).

4.  The criteria for rating in excess of 10 percent rating for the residuals of a fracture of the second toe of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 5284 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, toenail fungus was incurred during military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  Regarding the Veteran's claim of entitlement to service connection for toenail fungus, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with appellate review of this issue given the favorable nature of the Board's decision with regard to this issue.  

With respect to the Veteran's application to reopen his claim of entitlement to service connection for residuals of dengue fever, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  In this regard, the Veteran was provided with a February 2001 VCAA letter that explained to him the requirement that VA has with respect to new and material evidence, and what must be provided in order to reopen the claim.  Specifically, such letter informed him that his claim of entitlement to service connection for residuals of dengue fever was previously denied in a final October 1980 rating decision on the basis that the evidence demonstrated that he had such disorder in Vietnam without residuals shown at discharge.  The Veteran was further advised that he should submit new and material evidence showing that his claimed disorder was, in fact, incurred in or aggravated by service and was provided with examples of such evidence.  Additionally, such letter, as well as April 2004 and January 2005 letters, informed him of the elements necessary to establish service connection and his and VA's respective duties in obtaining evidence.

Concerning the issues involving malaria, and residuals of a fracture of the second toe of the left foot, the Board finds that the VA met its VCAA obligations.  Specifically, over the long course of this appeal, the AOJ has issued multiple VCAA letters to the Veteran, to include those dated in February 2001, April 2004, and January 2005.  These letters informed him of what evidence was required to substantiate his claims with respect to service connection and an increased rating.  They also informed him of his and VA's respective duties for obtaining evidence.  

In addition, as relevant to all claims, a January 2007 letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

While the April 2004, January 2005, and January 2007 letters were issued after the initial December 2001 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2004, January 2005, and January 2007 letters were issued, the Veteran's claims were readjudicated in the September 2007, January 2008, and September 2009 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

VA also fulfilled its duty to assist.  In this instance, VA obtained the Veteran's service treatment records and post-service medical treatment records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  It is specifically noted that there was a question as to whether the Veteran was receiving benefits from the Social Security Administration (SSA).  As such, the Board remanded the case in February 2009 so that these records, if in existence, could be obtained.  The record reveals that inquiries were made of SSA and, in response to those inquires, SSA informed VA in March 2009 that it was not in possession of any medical records pertaining to the Veteran.  Thereafter, in May 2009, SSA further informed VA that, after exhaustive and comprehensive searches, it was not able to locate the Veteran's records and further efforts would be futile.  As such, in May 2009, the AOJ made a formal finding of unavailability regarding the Veteran's SSA records.  The Veteran was apprised of such fact in the September 2009 supplemental statement of the case and, to date, has not provided any additional information regarding such records.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.  

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  Pertinent to the Veteran's application to reopen his claim of entitlement to service connection for residuals of dengue fever, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Regarding the Veteran's remaining claims on appeal, the record reflects that he has undergone VA examinations in December 2000 and August 2006, with addendum opinions obtained in September 2006 and February 2007.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the Veteran's treatment records, interviews with the Veteran, and the results of actual examinations of the Veteran.  The Board observes that the August 2006 VA examination was performed by a physician's assistant, with the accompanying report co-signed by a licensed physician, in accordance with VA procedure.  Moreover, a physician's assistant is a medical professional and thus competent to perform the examination and render medical opinions.  Specifically, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, the August 2006 VA examiner was a physician's assistant, and thus, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Therefore, the Board finds that these reports are adequate for adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with VA's duty to obtain the requisite medical information necessary to make a decision on the Veteran's various claims.  

The record indicates that the Veteran's claims have been remanded previously by the Board in November 2005 and February 2009 for the purpose of obtaining additional information with respect to the issues currently on appeal.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AOJ sent numerous letters to the Veteran asking that he provide any additional evidence in support of his claims.  Moreover, SSA was contacted and the results from that contact have been included in the claims folder.  Finally, the requisite medical examinations were performed and those results, along with any additional medical records that were requested, have also been included in the claims folder.  The AOJ issued a supplemental statement of the case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for residuals of dengue fever.  He has asserted that, while he was stationed in the Republic of Vietnam, he was infected with the dengue virus.  He claims that he recovered from the infection but continues to suffer from residuals of the infection.  To support his claim, the Veteran has proffered numerous statements regarding his allegations.  He has not provided, nor identified, any medical evidence showing that he currently experiences any type of residuals that may be linked to dengue fever and the residuals thereof.  Moreover, he has not proffered a medical opinion suggesting, insinuating, or inferring that he now has a condition related to dengue fever or is a residual of such disorder.

The Board acknowledges that the definition of new and material evidence has been modified, effective August 29, 2001.  See 66 Fed. Reg. at 45,620 (codified as amended at 38 C.F.R. §§3.156(a)).  Because the Veteran's claim to reopen the previously denied claim of service connection was received before that date (in June 2000), those regulatory provisions do not apply.  

New and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  Reopening the claim does not require a reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and old, would change the outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claims as in this case dealing with claims for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

The Veteran was denied service connection for residuals of dengue fever in a rating decision issued by the RO in October 1980.  In such decision, the RO noted that the Veteran had, indeed, been diagnosed with dengue fever while on active duty but that the condition had not produced any type of residuals.  Thus, since there were no residuals from this condition, service connection was denied.  The Veteran was notified of the decision in October 1980, but he did not appeal.  Hence, it became final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In order to reopen the claim, the Veteran would have to submit new and material evidence.  Such evidence would have to tend to prove the merits of the claim as to each essential element that was a specified basis for the previous denial.  Thus, in this case, to be considered new and material, the evidence would need to be probative of the question of whether the Veteran now suffers from a diagnosed residual of the dengue fever which he contracted while on active duty.  

When the RO denied service connection for residuals of dengue fever in October 1980, the decision was based on the fact that the Veteran did not currently have a disability or disabilities that could be classified as residuals of dengue fever.  Since then, the Veteran has submitted numerous written statements and he has provided testimony before the Board on two separate occasions.  Also contained in the claims folder are the Veteran's various VA treatment records along with laboratory reports.  The Veteran, during his hearings, has asserted that he has dengue fever residuals.  However, when asked to classify what these particular residuals are, the Veteran has been vague and nondescript.  That is, he has merely stated that he believes that he has some kind of residuals but he has not been specific with his assertions.  The Board further notes that the Veteran has submitted numerous written statements.  In those statements, he has been nondescript regarding his current claimed residuals of dengue fever.  

Finally, a review of the voluminous amounts of VA treatment records fails to reveal any medical findings that would substantiate or corroborate the Veteran's assertions.  That is, none of the medical records show that the Veteran has been treated for residuals of dengue fever.  Moreover, those same records are silent for an opinion or a hypothesis that the Veteran is now suffering from some type of dengue fever residual.  Hence, the only positive evidence is the Veteran's assertions that he currently has dengue fever residuals.  Notwithstanding their recent submission, the Veteran's statements are essentially cumulative and were previously considered by VA in October 1980.  

Therefore, the Board finds that the evidence received subsequent to the October 1980 rating decision is cumulative, and it is not so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.  As such, the Board must conclude that the evidence received subsequent to the October 1980 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for residuals of dengue fever have not been met.

II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

A.  Malaria

While the Veteran was stationed in Vietnam, he contracted malaria and was subsequently treated for this disease.  Upon discharge, the service treatment records indicate that the Veteran was asymptomatic and not suffering from any type of malaria residuals.  Moreover, he was not provided with antimalarial drugs for the treatment of any type of residuals.  

The Veteran subsequently filed for VA compensation benefits.  Upon reviewing the appropriate documents, the RO granted service connection for malaria and assigned a noncompensable rating in an October 1980 decision.  The noncompensable rating was assigned in accordance with rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6304 (1980).  

Per Diagnostic Code 6304, a 100 percent evaluation will be assigned for active malaria.  38 C.F.R. Part 4 (2010).  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the service member served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.   Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2010).  

In this case, while the Veteran believes that he is entitled to a compensable evaluation for residuals of malaria, there is no medical evidence to support such assertion.  None of the numerous medical reports of record make any mention of malaria other than by way of history since the Veteran's Vietnam service, and anemia has not been noted.  Similarly, there has been no indication of required hospital treatment, cerebral symptoms, enlarged spleen, abnormal liver, anemia, or like symptoms which are shown to be related to malaria.  The Board notes that while the Veteran is shown to have been treated for a myriad of conditions, disabilities, and disorders during the course of this appeal, these problems and conditions are associated with either nonservice-connected disabilities or other service-connected disabilities that are not related to malaria.  

Additionally, at a December 2000 VA examination, following an interview with the Veteran and a physical examination, status post malaria was diagnosed.  Furthermore, at an August 2006 VA examination, it was noted that, while the Veteran complained of flare-ups of malaria four times a year and reported symptoms of fever, fatigue, malaise, myalgia, physical examination failed to reveal a current diagnosis of malaria.  In this regard, the examiner noted that the disease was not currently present or active, and stated that malaria was not seen.  Moreover, in a February 2007 addendum, the VA examiner indicated that, while the Veteran had four flare-ups a year, such were not documented.  He indicated that it had been his experience that when most Veterans have a fever, they will claim malaria flare-up, but do not go to the hospital for confirmation.  The examiner stated that it was his medical opinion that the Veteran did not have a flare-up, but rather, an upper respiratory tract infection.  He concluded that he did not believe that the Veteran had four flare-ups of malaria a year.

The Veteran has argued that over the years he believes that he has experienced malaria-like residuals, to include night sweats, and that various treating physicians have provided comments suggesting that he was experiencing active malaria or malaria-like symptoms.  However, as discussed above, the record fails to show that the Veteran has been diagnosed as suffering from active malaria.  Moreover, the medical records, despite the assertions made by Veteran to the contrary, fail to reveal statements or hypotheses from medical care providers acknowledging that the Veteran has or is suffering from active malaria or the residuals of malaria.  Additionally, while the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required for a determination in this case.  More specifically, although he is competent to report that he experiences sweating or lethargy, the Board finds that his opinion alone does not provide a sufficient basis upon which to make a determination as to the degree of impairment due to his symptoms that happen not to be related to or caused by his service-connected disorder.  In this case, the Board has accorded more probative value to the competent medical evidence supported by clinical results.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether an increased evaluation is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert, supra.  Based on the evidence of record, the Board finds that a compensable rating for malaria is not warranted.  The record does not contain competent evidence that the Veteran has active malaria or any ascertainable residuals of malaria such as liver or spleen damage.  All of the medical evidence associated with the claims file during the pendency of this appeal has failed to reveal any signs, symptoms, or residuals of malaria.  As there is no medical evidence of active disease or any residual disability, there is no basis to award a compensable rating.

In light of the discussion above, the Board finds that the noncompensable evaluation assigned for the Veteran's malaria accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for staged ratings.  See Hart, supra.  Also, the Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2010), whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the instant case, the Board finds no other provision upon which to assign a compensable evaluation.

B.  Residuals of a Fracture of the Second Toe of the Left Foot

The Veteran has appealed the disability rating that has been assigned for the residuals of a fractured second toe of the left foot.  The record reveals that, when the Veteran originally applied for and received service connection for this condition, he was assigned a noncompensable evaluation in accordance with 38 C.F.R. Part 4, Diagnostic Code 5284 (1980) in an October 1980 rating decision.  Twenty-plus years elapsed before the Veteran approached VA asking for an increased rating for such disability.  

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals of foot injuries.  A 30 percent evaluation requires severe residuals.  Actual loss of use of the foot will be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5284 (2010).

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etcetera.  See 38 C.F.R. §§ 4.2, 4.6 (2010).

In conjunction with his claim for benefits, the Veteran underwent a VA examination of the foot in December 2000.  Prior to the examination, the record indicates that the Veteran complained of pain in the left foot second metatarsal area.  He also complained of weakness, stiffness, and "burning-like" discomfort.  Nevertheless, the Veteran did not complain of swelling, locking, or instability of the toe, nor did he say that he used any appliances or medications to relieve the purported pain and discomfort.  Upon examination of the left foot, the examiner noted the following:

. . . His gait is normal.  Evaluation of his shoes revealed the absence of orthotics.  There is no abnormal wear and tear on either shoe.  Evaluation of his left foot reveals no clubbing, cyanosis, or edema.  He has two plus pedal pulses.  His sensation is intact to pin and light touch throughout the left lower extremity.  His deep tendon reflexes are 2/4 in the left ankle jerk.  There is no laxity with anterior drawer testing.  He has no tenderness upon palpation of the metatarsals.  There [are] no claw foot or hammertoes deformities noted.  He does have onychomycosis [of] all toenails.  Patient's active plantar flexion is to forty degrees without pain; dorsi flexion is to twenty degrees without pain.

X-ray films showed degenerative joint disease with spurs at the left second metatarsal. 

On the basis of this examination, the RO granted a 10 percent disability rating under Diagnostic Code 5299-5284 in the December 2001 rating decision on appeal.  Following such decision, the Veteran submitted a notice of disagreement in which he stated that it was his belief that the disability rating was too low.  He has written and testified that his foot condition has affected his ability to walk and stand for extended periods of time.  He has further stated that he suffers from near continuous pain in the toe that extends to the rest of his foot and ankle.  

In August 2006, the Veteran underwent a VA orthopedic examination which included an examination of the left foot.  When examined, the examiner indicated that there was tenderness in the left foot, but there was no swelling, heat, redness, stiffness, weakness, or fatigability.  Additionally, there were no calluses or toe deformities on the left foot and the examiner concluded that there was no lack of endurance of the foot, to include the left second toe.  While the Veteran's gait was judged to be ataxic, there was no evidence of abnormal weight bearing, there was no evidence of deformity or structural abnormality of the foot and toe, and there was no evidence of malunion/nonunion of the metatarsal joints.  

The examiner provided an addendum to the August 2006 examination in February 2007.  He stated the following:

The patient's foot examination revealed minimal arthritic findings.  The patient's objective [sic] complaints listed severe limitation of daily activities.  It is my medical opinion that most [V]eterans will state that their function and daily activities are severely [sic] or prevented with my examination.  I rarely find an individual who comes in and says that his complaints are mild or no effect when attempting to claim service-connected benefits.  The patient complained of left foot pain, but not specific to his second toe fracture. 

The record indicates that the Veteran's treatment records have been obtained and included in the claims folder for review.  While these records do show repeated treatment for spinal conditions and psychiatric disorders, along with an assortment of other complaints, they do not show repeated treatment of the Veteran's left foot, and more particularly, the left second toe.  

When evaluating musculoskeletal disabilities, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints or muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

In regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:

(a)  Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b)  More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); 
(c)  Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); 
(d)  Excess fatigability; 
(e)  Incoordination, impaired ability to execute skilled movements smoothly; 
(f)  Pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).

In order to warrant a disability rating in excess of 10 percent, the evidence must show a moderately severe or severe foot disability.  38 C.F.R. Part 4, Diagnostic Code 5284 (2010).  None of the medical evidence, either the medical treatment records or the examinations of the feet, have revealed an objective abnormality of the toe or left foot.  Pain has not been shown to affect the range of motion of the toe and the toe/left foot has/have demonstrated normal mobility.  Although the medical examination reports have indicated that the Veteran's foot/toe was producing pain, there has been no weakness, fatigue, or lack of endurance following repetitive use.   

The Board acknowledges the Veteran's statements and assertions that he experiences pain in the left second toe leading to pain in the foot.  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board observes that the Veteran has, over the long course of this appeal, described symptomatology indicative of a moderate, but not a moderately severe or severe, foot disability.  His recitation of the symptoms produced by his toe condition has remained consistent and not contradictory.  The Board finds that the Veteran's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Nevertheless, the Board finds that the Veteran did not describe symptomatology more nearly approximating a moderately severe or severe foot disability.  Significantly, the fact remains that there is no competent medical evidence of record showing that the Veteran has met the rating criteria for an evaluation in excess of 10 percent.  

Moreover, the Veteran has never been found to have acquired flatfoot, weak foot, claw foot (pes cavus), Morton's disease, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones secondary to the service-connected left toe disability.  Therefore, Diagnostic Codes 5276 to 5283 are not for application in this case.  38 C.F.R. Part 4 (2010).

Thus, after reviewing the medical evidence of record along with the statements (written and spoken) provided by the Veteran, it is the conclusion of the Board that the evidence is against a finding of moderately severe impairment, as would warrant a higher rating under Diagnostic Code 5284.  38 C.F.R. Part 4 (2010).  Additionally, inasmuch as the Veteran's 10 percent rating reflects the highest degree of impairment shown since the date the claim began, there is no basis for a staged rating in the present case.  See Hart, supra.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010), and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an evaluation in excess of 10 percent for the Veteran's left second toe disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ten percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the Veteran is not entitled to an increased disability rating under DeLuca, supra.

C.  Other Considerations

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected malaria or residuals of a fracture of the second toe of the left foot are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disorder is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for malaria or residuals of a fracture of the second toe of the left foot.  Additionally, there is not shown to be evidence of marked interference with employment solely due to such disabilities.  There is nothing in the record which suggests that malaria or residuals of a fracture of the second toe of the left foot markedly impacted his ability to perform his job (when he was employed).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In this regard, the Board notes that  the record reflects that the Veteran is rendered unemployable by his service-connected PTSD and nonservice-connected back disorder rather than his malaria or residuals of a fracture of the second toe of the left foot.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Board observes that the record reflects that the Veteran is rendered unemployable by his service-connected PTSD and nonservice-connected back disorder.  Furthermore, in light of the employment impairment caused by his service-connected PTSD, the Veteran has been awarded a TDIU rating, effective June 10, 2008.  Consequently, with respect to the issues decided herein, the Board determines that a claim for TDIU has not been raised by the Veteran or the evidence of record and, therefore, no further consideration of such is necessary. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher ratings for malaria and residuals of a fracture of the second toe of the left foot.  In reaching such conclusions, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection

Also on appeal is the issue of entitlement to service connection for toenail fungus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service- connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").

The Board notes that the Veteran's service records indicate that he was awarded the Combat Infantryman Badge, which denotes combat.  Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  However, he has not claimed that his toenail fungus was not documented in his service treatment records due to circumstances, conditions, or hardships coincident with his combat service.  Moreover, his service treatment records contain documentation of complaints and treatment for plantar warts, tinea cruces, ringworm, and other complaints involving the toes/feet.  As such, further consideration of the Veteran's claim under 38 U.S.C.A. § 1154(b) is not necessary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

The Veteran has claimed that he suffers from toenail fungus that has existed since his service in Vietnam.  He has described the condition as the blackening or thickening or flaking of the toenails of both feet.  It has been further averred that the toenails began discoloring and falling off either while he was in Vietnam or shortly thereafter.  

Per the Veteran's service treatment records, while on active duty he was treated for plantar warts, tinea cruces, ringworm, and other complaints involving the toes/feet.  Nevertheless, when the Veteran underwent his discharge physical in March 1968, a disability, disease, or disorder of the toes was not diagnosed or reported.

Post-service treatment records reflect a diagnosis of toenail fungus.  At an August 2006 VA examination, the examiner noted that the Veteran had a fungal rash on his feet.  It was further opined that the Veteran was suffering from onychomycosis from a fungal infection.  The examiner noted that such a condition was "very common and can be obtained from anywhere."  The examiner did not specifically conclude that the fungal infection was not related to any condition the Veteran may have suffered from while he was on active duty.  There is no other medical evidence of record with respect to the toenail fungus/condition.  

In this instance, there is only one medical opinion concerning the etiology of the fungus that the Veteran has on his toes/toenails.  In this regard, the VA examiner has examined the Veteran and the Veteran was able to describe the chronicity of the condition he purports has existed since service.  Unfortunately, the examiner provided a nonopinion in that he provided neither comments concerning the Veteran's assertions nor did he specifically attribute the current disorder with the Veteran's military service or a condition he suffered from while on active duty.  In other words, the examiner was equivocal, vague, and ambiguous with his opinion.  Accordingly, the Board attaches very little probative value to the VA opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board will now examine the statements provided by the Veteran during the long course of this appeal.  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza at 511.  The Veteran's statements concerning his toes that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the Veteran filed his claim, his recitation of the symptoms produced by the foot fungus, and how long the condition has bothered him, has remained consistent.  The Board finds that the Veteran's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See Struck, supra.  

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the foot/toenail fungus consistent with his duties while serving in the Vietnam theatre-of-operations to be credible and supported by the later diagnosis of an actual disorder.  Id.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

Here, the Veteran has provided credible statements with respect to his toenail fungus.  A VA medical care provider has provided a nonopinion that is deficient in that it does not provide supporting medical information that substantiates the statements made in that document.  Hence, the Board finds that the VA examiner's opinion is inconclusive and not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005).  The Board will therefore rely on the Veteran's statements in order to resolve this matter.

In light of his credible account of having fungus of the toenails since his service in Vietnam, the current diagnosis of toenail fungus, and resolving doubt in the Veteran's favor, the Board finds that toenail fungus had its onset as a result of his military service, to include his service in the Republic of Vietnam.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the Veteran, and thus, service connection for toenail fungus is warranted.


ORDER

New and material evidence has not been received in order to reopen a claim of entitlement to service connection for residuals of dengue fever, and as such, the claim is denied. 

A compensable evaluation for malaria is denied.

A disability evaluation in excess of 10 percent for residuals of a fracture of the second toe of the left foot is denied.

Service connection for toenail fungus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a back disorder and residuals of LGV so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his Board hearings and in documents of record, the Veteran has alleged that his back disorder was caused or aggravated by his service-connected residuals of a fracture of the second toe of the left foot.  He has further alleged that he has arthritis of the back as a residual of LGV, which he contracted while on active duty.  Therefore, the Veteran claims that service connection for such disorders is warranted.

The Board remanded the issue of entitlement to service connection for a back disorder in November 2005 in order to afford the Veteran a VA examination and opinion so as to determine whether his back disorder was secondary to his service-connected residuals of a fracture of the second toe of the left foot.  In August 2006, the Veteran was afforded a VA examination where he was diagnosed with degenerative joint disease of the lumbar spine and the examiner opined that such was not caused by or a result of LGV as the latter is a sexually transmitted disease that results in rashes and rectal bleeding, but not degenerative joint disease or a back disability.  The examiner further indicated that he believed that the Veteran's degenerative joint disease of the back was a result of the aging process.  However, the August 2006 VA examiner did not offer an opinion regarding whether the Veteran's back disorder was secondary to his residuals of a fracture of the second toe of the left foot, to include on the basis of aggravation, as requested in the Board's November 2005 remand directives.  The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be remanded in order to obtain a VA examination and opinion regarding whether the Veteran's back disorder is secondary to his service-connected residuals of a fracture of the second toe of the left foot.

Moreover, as relevant to the Veteran's claim of entitlement to service connection for residuals of LGV, which he alleges includes arthritis of the spine, while the August 2006 VA examiner determined that LGV results in rashes and rectal bleeding, but not degenerative joint disease, the Veteran has submitted treatise evidence to the contrary.  Specifically, such evidence reflects that systemic spread of LGV may lead to arthritis.  Moreover, VA treatment records reflect that the Veteran has a primary diagnosis of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum), which suggests a possible link between the Veteran's LGV and osteoarthritis of the spine.  Therefore, the Board finds that a remand is also necessary in order to obtain an opinion regarding whether the Veteran's arthritis of the spine is a residual of his in-service LGV, to include a discussion of the treatise evidence, the August 2006 VA examiner's opinion, and the Veteran's diagnoses of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum).

The Board also notes that the Veteran testified at his December 2009 hearing that he continued to receive treatment for his back disorder through the VA facilities located in Little Rock and North Little Rock, Arkansas.  Therefore, while on remand treatment records from such facilities dated from September 2007 to the present should be obtained for consideration in the Veteran's appeal.

Additionally, as relevant to the secondary aspect of the Veteran's claim of entitlement to service connection for a back disorder, the Board observes that he has not been afforded VCAA notice as to the evidence and information necessary to substantiate his claim on such basis.  Therefore, while on remand, the Veteran should be provided proper VCAA notice as to how to substantiate his claim of entitlement to service connection for a back disorder as secondary to his service-connected residuals of a fracture of the second toe of the left foot. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a back disorder as secondary to his service-connected residuals of a fracture of the second toe of the left foot.

2.  Obtain outstanding treatment records from the Little Rock and North Little Rock VA Medical Centers dated from September 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder, to include whether such is a residual of LGV.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following an evaluation of the Veteran, the examiner should identify all currently diagnosed back disorders.  Thereafter, the examiner should offer an opinion regarding the following inquiries:

(A) Is it at least as likely as not that any currently diagnosed back disorder was caused or aggravated by the Veteran's service-connected residuals of a fracture of the second toe of the left foot?  

(B) Is it at least as likely as not that the Veteran's diagnosed degenerative joint disease or osteoarthritis of the spine is a residual of LGV?  In offering such opinion, the examiner is requested to comment upon the treatise evidence submitted by the Veteran, the August 2006 VA examiner's opinion, and the Veteran's diagnoses of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder, to include as a residual of LGV, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


			
          MICHELLE L. KANE		   RAYMOND F. FERNER
	            Veterans Law Judge                                 Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


